Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142400                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  MARC L. CULLEN, M.D.,                                                                                   Mary Beth Kelly
            Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                     Justices

  v                                                                SC: 142400
                                                                   COA: 297969
                                                                   Wayne CC: 09-030544-CZ
  MICHIGAN PEDIATRIC SURGERY
  ASSOCIATES, P.C.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 1, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
           t0620                                                              Clerk